Citation Nr: 1314808	
Decision Date: 05/06/13    Archive Date: 05/15/13

DOCKET NO.  09-42 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for pulmonary tuberculosis with microhematuria.

2.  Entitlement to a higher initial rating for service connected dislocation of the left shoulder, rated as noncompensably disabling beginning June 3, 1975 and 20 percent disabling beginning November 13, 2003.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. D. Simpson


INTRODUCTION

The Veteran had active duty service from March 1971 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2007, June 2008, and May 2012 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Chicago, Illinois, which denied benefits sought.  

The April 2007 rating decision granted service connection for a left shoulder disability.  It assigned an initial rating of 20 percent effective November 13, 2003, which is the date of the claim to reopen for new and material evidence.  The Veteran appealed the initial rating and effective date.

In the June 2008 rating decision, the RO noted that the Veteran had submitted relevant service records that were previously unavailable with his November 2003 petition to reopen.  Under 38 C.F.R. § 3.156(c), the RO assigned an effective date of June 3, 1975 for service connection for a left shoulder disability and awarded a  noncompensable rating prior to November 13, 2003.  The Veteran appealed the currently assigned ratings over the period dating from June 3, 1975.  

The Veteran has asserted that the June 2008 RO decision assigning a noncompensable initial rating prior to November 13, 2003 is clear and unmistakable error (CUE).  The June 2008 RO decision is currently on appeal and not final.  It cannot be subject to a CUE claim.  38 C.F.R. § 3.105(a).

The May 2012 rating decision denied service connection for pulmonary tuberculosis with microhematuria.  In October 2012, the Veteran filed a timely notice of disagreement to the decision.  A statement of the case has not been issued.  Manlincon v. West, 12, Vet. App. 238 (1999).

For the issue of an increased initial rating, the Veteran had a Decision Review Officer (DRO) hearing in May 2010 and a September 2012 Travel Board hearing before the undersigned.  Transcripts from both hearings are of record.  

Following the September 2012 Travel Board hearing, VA determined that the Veteran's recently appointed representative, who represented him at the hearing, did not have accreditation to represent claimants before the agency.  38 C.F.R. § 14.629.  In February 2013, VA informed the Veteran that his Appointment of Individual as Claimant's Representative (VA Form 21-22a) submitted in September 2012 was invalid and about his options for representation and another hearing.  In February and March 2013 statements, the Veteran reported that he did not desire another hearing and wished to represent himself.    

A review of the Virtual VA paperless claims processing system shows that VA treatment records from March 2012 are of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pulmonary tuberculosis with microhematuria

In a May 2012 rating decision, the RO denied service connection for pulmonary tuberculosis.  In October 2012, the Veteran submitted a notice of disagreement with the May 2012 RO determination.  A statement of the case had not been issued.  This matter must be returned to the RO for appropriate consideration and issuance of a statement of the case with regard to such issue.  Manlincon v. West, 12, Vet. App. 238 (1999).

Left shoulder disability

At the September 2012 hearing, the Veteran reported that he was in receipt of Social Security Administration (SSA) disability benefits.  SSA disability records have not been obtained.  As the Veteran indicated they are relevant, VA has a duty to obtain these records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).  

The Veteran has also reported that his left shoulder symptoms have increased in severity since his most recent VA examination in May 2008.  He described having additional limitations in domestic activities due to left shoulder pain.  Given his statements of worsening disability, the Veteran should be afforded a new VA examination to determine the current severity of his left shoulder disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Furthermore, to the extent feasible, a medical opinion is needed to determine the nature and severity of the left shoulder disability prior to November 13, 2003.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case for the issue of service connection for pulmonary tuberculosis with microhematuria.  Inform the Veteran that he must perfect the appeal if he wishes a review by the Board.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If a timely substantive appeal is filed, the claim should be returned to the Board for further appellate consideration, as appropriate, and subject to the current appellate procedures.

2.  Obtain SSA disability records for the Veteran.  Make as many requests as necessary to obtain these records or until it is determined that further search efforts would be futile.  

3.  After completing the development requested above, schedule the Veteran for a VA orthopedic examination to assess the current severity and all manifestations of his service-connected left shoulder dislocation residuals.  The claims file, a complete copy of this remand, and access to Virtual VA must be made available for review.  The examiner should indicate whether such review was accomplished.  All indicated tests and studies should be conducted and all clinical findings reported in detail. 

(a). Based on a thorough review of the claims file, and examination findings, the examiner should describe the symptoms of the left shoulder disability with the following details.  

(i)  Whether the left shoulder disability results in the following limitation of motion of the left arm: 
      
      (A) 25 degrees from the side, 
      (B) midway between side and shoulder level, or
      (C) shoulder level.  

The examiner should also note whether there is any additional limitation of motion due to pain, weakened movement, excess fatigability, or incoordination of the left shoulder.  This determination should be expressed in terms of degrees of additional limited motion.  The examiner should also comment on whether there is left shoulder instability and, if so, whether it is slight, moderate or severe.

The examiner should express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups of the left shoulder (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare- ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss of the left shoulder.

(ii) Whether the left shoulder disability results in recurrent dislocation of the scapulohumeral joint.  

If so, characterize whether such dislocations occur with frequent episodes and guarding of all left arm movement or with infrequent and guarding of movement only at shoulder level.  

(b) With regard to any neurological disability resulting from the service-connected left shoulder disability, the specific nerve(s) affected should be specified, together with the degree of paralysis caused by service-connected disability, if any. 
 
(c)  To the extent feasible, the examiner should provide a medical opinion on the history of the severity of the left shoulder disability since June 3, 1975.  The opinion should address the limitation of motion and dislocation symptoms in context of the specific limitation and dislocation descriptions given above.  The examiner should identify the date when the limitation of motion and dislocation symptoms meet the criteria given above.  

(d)  All opinions must be expressed in terms of medical certainty (i.e. probability of 50 percent or more).  If an opinion cannot be given without resort to speculation, the examiner should so state, provide an explanation, and identify any missing information that would facilitate a non-speculative opinion.  

The rationale for all opinions expressed must also be provided.  The Veteran is competent to describe symptoms readily capable of lay observation and his medical treatment history.  His reports must be considered in formulating the opinion.  If the examiner rejects the Veteran's reports, he must provide a reason for doing so and cannot rely solely upon an absence of contemporaneous medical treatment.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


